MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                   Nov 17 2016, 8:23 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                       Gregory F. Zoeller
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Kelly A. Loy
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jimmy Lee Bush,                                         November 17, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1603-CR-470
        v.                                              Appeal from the Marion Superior
                                                        Court, Criminal Division 5
State of Indiana,                                       The Honorable Grant W.
Appellee-Plaintiff.                                     Hawkins, Judge
                                                        Trial Court Cause No.
                                                        49G05-1412-F3-55063



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-470 | November 17, 2016    Page 1 of 8
[1]   Jimmy Lee Bush (“Bush”) was convicted in Marion Superior Court of two

      counts of Level 3 felony criminal confinement. Bush appeals and argues that

      the State presented insufficient evidence to support his convictions.


[2]   We affirm.


                                    Facts and Procedural History

[3]   At the time relevant to this appeal, Bush was renting a home from Tanya

      Wagner (“Wagner”). Bush occupied the front of the home, but someone else

      lived in a smaller apartment in the rear of the home. Bush, as the tenant in the

      greater portion of the home, was responsible for the utilities. Bush believed that

      the other tenants were running up his utility bill, so he turned off the heat and

      used electric space heaters to warm his portion of the home. Bush had also

      modified some of the electrical outlets, apparently to allow him to use the space

      heaters.


[4]   On the evening of December 13, 2014, Wagner and her friend Danielle

      Matthews (“Matthews”) went to the home Bush was renting to discuss some

      issues regarding the property. They were unable to enter the front door because

      it was blocked by a table and a Christmas tree. They therefore entered the home

      through the back door. Wagner and Matthews conducted a walk-through

      inspection of the home, and Matthews noticed a shotgun hanging in a bedroom

      closet.


[5]   After conducting the walk-through inspection, Wagner and Matthews went to

      the living room and began to talk about the home with Bush, including the non-

      Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-470 | November 17, 2016   Page 2 of 8
      authorized changes to the electrical outlets. Also, Bush asked that the security

      deposit of the former tenant be transferred to him. When Wagner explained to

      him that she could or would not do that, Bush became incensed. At some point

      during the discussion, Bush said, “I got something for you bitches,” then

      entered the bedroom. Tr. p. 34. Matthews believed that she saw a gun in Bush’s

      pocket. After Bush entered the bedroom, Wagner heard a “ch-ch” sound, which

      she recognized as being a pump-action shotgun being pumped to load it with a

      shell. Tr. p. 31.


[6]   Although neither woman explicitly asked if they could leave, they both feared

      that Bush might shoot them if they attempted to leave because he could see

      them leave from his location in the bedroom. Wagner told Bush that they could

      “work it out” and continued to talk with Bush in the living room. Tr. p. 34.

      After further discussion, Bush became angry again. This time, he told Wagner

      and Matthews to sit down and not go anywhere. Matthews would not comply,

      so Bush told her to “shut the f*ck up and sit [her] ass down.” Tr. p. 84-86. At

      some point thereafter, another man came to the house, whom Wagner and

      Matthews believed to be a drug dealer. While Bush spoke with this man,

      Wagner and Matthews used their mobile phones to text for help.


[7]   At approximately 9:00 p.m., officers from the Indianapolis Metropolitan Police

      Department (“IMPD”) were dispatched to the scene on a report of two women

      being held against their will. One of the officers peered into the front window

      and saw Wagner and Matthews sitting next to each other. Another officer

      knocked on the front door and announced that he was a police officer. When

      Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-470 | November 17, 2016   Page 3 of 8
      the officer knocked again, Wagner told the officer to enter through the back

      door. Bush then ran to the bedroom. Wagner ran out the back as one of the

      officers was entering through the back door and yelled that Bush had a shotgun.

      Matthews remained seated in the living room. Bush walked into the kitchen

      and met the oncoming officers, who arrested him and placed him in handcuffs.


[8]   The police then conducted a quick protective sweep of the residence and saw a

      shotgun in the master bedroom that was accessible only from Bush’s bedroom.

      The police then obtained a warrant to search the home. During the subsequent

      search, the police found a loaded Remington shotgun in the master bedroom, a

      loaded Winchester shotgun in Bush’s bedroom closet, and a .22 caliber rifle in

      the kitchen. No handgun was found.


[9]   On December 15, 2014, the State charged Bush with two counts of Level 3

      felony criminal confinement and one count of Level 4 felony possession of a

      firearm by a serious violent felon. The State filed an amended information on

      January 21, 2015, alleging that Bush was a habitual offender. A bench trial was

      held on September 21, 2015. At the conclusion of the trial, the court stated:


              I agree with [defense counsel] that as you look at the spectrum of
              armed confinements, you go from the most aggressive down to
              perhaps this one. The fact remains that Ms. Matthews going to
              the home as an accommodation to Ms. Wagner, checking it out,
              making sure there were no space heaters, making sure there were
              no weapons. She sees nothing. Later, and this is one of those odd
              situations where Ms. Matthews and Ms. Wagner are there for a
              specific purpose, as is Mr. Bush. They are trying to work out a
              lease agreement. And things get loud, things get quiet, things get
              hot, things get cold. But some time during that continuum,
      Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-470 | November 17, 2016   Page 4 of 8
               perhaps between too hot, who knows, the defendant is heard to
               go into the master bedroom and the familiar sound of a shotgun
               racking is heard. And later when the police arrive, there is a
               shotgun found in the master bedroom or bathroom. The shotgun
               had not been seen when Ms. Matthews did her walkthrough. Is
               [this] a perfect case, no. Is it an adequate case to show me we have a
               reasonable doubt [sic], Mr. Bush confined the ladies, it is. So I’ll find
               him guilty as charged on Counts 1 and 2.


       Tr. pp. 194-95 (emphasis added). The State then dismissed the charge of

       possession of a firearm by a serious violent felon. Bush did not contest his

       previous criminal history, and the trial court then found him to be a habitual

       offender.


[10]   At a sentencing hearing held on October 30, 2015, the trial court sentenced

       Bush to two concurrent terms of four years on the criminal confinement

       convictions and imposed a seven-year habitual offender enhancement, for an

       aggregate term of eleven years. Bush now appeals.


                                            Standard of Review

[11]   Upon a challenge to the sufficiency of the evidence to support a conviction, we

       neither reweigh the evidence nor judge the credibility of the witnesses; instead,

       we respect the exclusive province of the trier of fact to weigh any conflicting

       evidence. Toney v. State, 961 N.E.2d 57, 58 (Ind. Ct. App. 2012) (citing McHenry

       v. State, 820 N.E.2d 124, 126 (Ind. 2005)). We consider only the probative

       evidence and reasonable inferences supporting the judgment, and we will affirm

       if the probative evidence and reasonable inferences drawn from the evidence


       Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-470 | November 17, 2016   Page 5 of 8
       could have allowed a reasonable trier of fact to find the defendant guilty beyond

       a reasonable doubt. Id.


                                      Sufficiency of the Evidence

[12]   We first address Bush’s claim that the trial court explicitly found that there was

       a reasonable doubt concerning his guilt. Bush notes that the transcript indicates

       that the trial court stated, “Is [this] a perfect case, no. Is it an adequate case to

       show me we have a reasonable doubt, Mr. Bush confined the ladies, it is.” Tr. p.

       195 (emphasis added). However, immediately after this, the trial court found

       Bush guilty.


[13]   We presume that trial courts know the applicable law. Crider v. State, 984
N.E.2d 618, 624 (Ind. 2013) (citing Dumas v. State, 803 N.E.2d 1113, 1121 (Ind.

       2004)); see also Moran v. State, 622 N.E.2d 157, 159 (Ind. 1993) (noting the

       strong presumption that the trial court has acted correctly and properly

       followed the applicable law). Few principles of American law are more basic

       than the requirement that guilt be proved beyond a reasonable doubt. As noted

       by the United States Supreme Court:


               The requirement that guilt of a criminal charge be established by
               proof beyond a reasonable doubt dates at least from our early
               years as a Nation. The demand for a higher degree of persuasion
               in criminal cases was recurrently expressed from ancient times,
               though its crystallization into the formula beyond a reasonable
               doubt seems to have occurred as late as 1798. It is now accepted
               in common law jurisdictions as the measure of persuasion by
               which the prosecution must convince the trier of all the essential
               elements of guilt.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-470 | November 17, 2016   Page 6 of 8
       In re Winship, 397 U.S. 358, 361 (1970) (citations and internal quotations

       omitted). We therefore conclude that it is much more likely that the trial court

       judge misspoke, or that there was a transcription error, than it is that the trial

       court found that there was a reasonable doubt regarding Bush’s guilt but still

       found him guilty.


[14]   Bush also claims that the evidence presented by the State was insufficient to

       support his conviction for Level 3 felony criminal confinement. To convict

       Bush of Level 3 felony criminal confinement, the State had to prove that Bush,

       while armed with a deadly weapon, knowingly confined another person

       without the other person’s consent. See Ind. Code § 35-42-3-3(a), (b)(2)(A). “A

       person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is

       aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b). And

       “confine” is defined as “to substantially interfere with the liberty of a person.”

       Ind. Code § 35-42-3-1. The statute does not require the State to prove that a

       deadly weapon was actually used during the confinement, only that the

       defendant was armed with such a weapon. Mallard v. State, 816 N.E.2d 53, 57

       (Ind. Ct. App. 2004).

[15]   Here, considering only the evidence and reasonable inferences supporting the

       trial court’s judgment, we conclude that there is sufficient evidence to support

       Bush’s conviction. After engaging in a heated conversation with Wagner and

       Matthews, Bush went into his bedroom, audibly loaded a shotgun, and told

       them he “had something” for them. Tr. p. 34. This caused both victims to be in

       fear for their lives. After Wagner attempted to calm Bush down, he again

       Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-470 | November 17, 2016   Page 7 of 8
       became agitated and told Matthews to sit down and “shut the f*ck up.” Tr. p.

       86. Indeed, Wagner testified that Bush told them “don’t go anywhere.” Tr. p.

       36. And although a handgun was never found, we are not at liberty to ignore

       Matthew’s testimony that she saw the butt of a gun in Bush’s pocket. It is true

       that Bush never directly pointed a gun at Wagner and Matthews, but he did tell

       the women to sit down and shut up while going into his bedroom and audibly

       loading a shotgun. Both women were afraid to leave for fear that Bush might

       shoot them. The police found two shotguns and one rifle in the home after their

       search.


[16]   From this evidence the trier of fact could reasonably conclude that Bush, while

       armed with the shotgun, was aware of a high probability that his actions

       substantially interfered with the liberty of Wagner and Matthews against their

       will. See Ransom v. State, 850 N.E.2d 491, 498 (Ind. Ct. App. 2006) (evidence

       sufficient to support conviction for criminal confinement despite fact that victim

       never asked nor tried to leave the room, where defendant walked toward victim

       until she was up against a closed, likely locked, door, defendant had a gun, and

       victim did not feel free to leave).

[17]   Accordingly, the evidence is sufficient to support Bush’s convictions for

       criminal confinement as Level 3 felonies.


[18]   Affirmed.


       Robb, J., and Brown, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-470 | November 17, 2016   Page 8 of 8